Citation Nr: 0832098	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-41 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder, to include whether new and material evidence has 
been received to reopen a previously denied claim.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right hand numbness.

4.  Entitlement to an effective date prior to September 1, 
2004, for the assignment of an increased, 10 percent 
evaluation of residuals of a right wrist injury.

5.  Entitlement to an effective date prior to October 19, 
2004, for service connection of right hand numbness and 
tingling.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from November 1977 to December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004, December 2004, January 
2005, and February 2007 rating decisions by the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  

The April 2004 decision denied service connection for 
depression and declined to reopen a claim of service 
connection for a chronic low back disability.  In December 
2004, the RO granted entitlement to an increased, 10 percent 
evaluation for residuals of a right wrist injury, effective 
from September 1, 2004.  The January 2005 decision granted 
service connection for right hand numbness and tingling as 
secondary to the service connected right wrist injury, and 
assigned a 10 percent evaluation effective October 19, 2004.  
The February 2007 decision denied service connection for 
PTSD.

As the claim for initial evaluation of right hand numbness 
involves a request for higher initial rating following the 
grant of service connection, the Board has characterized that 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  

The veteran testified at a May 2008 personal hearing before 
the undersigned Acting Veterans Law Judge via videoconference 
from the RO.

The Board's decision on the issues of an increased evaluation 
for residuals of a right wrist injury and earlier effective 
date for service connection of right hand numbness and 
tingling is set forth below.

The issues of service connection for depression, PTSD, and a 
chronic low back disability, and for evaluation of residuals 
of a right wrist injury and right hand numbness and tingling, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will advise the veteran when 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
back disorder was denied by an unappealed rating decision 
August 1983, based on findings that no chronic low back 
disability was shown, nor was such related to in-service 
treatment.

2.  In September 1995 the RO issued a rating decision that 
declined to  reopen the claim for service connection for a 
back disorder, based on a finding that new and material 
evidence had not been received; the veteran was notified of 
the decision but did not appeal.

3.  Evidence received since September 1995 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
relates to an unestablished fact, and raises the reasonable 
possibility of substantiating the claim.

4.  A claim for increased evaluation of the service connected 
residuals of a right wrist disability was received by VA on 
September 1, 2004; no prior statement or document is of 
record, to include VA treatment records, which can be 
considered a formal or informal claim for increased 
evaluation.

5.  On September 1, 2004, the veteran submitted a claim for 
additional disability compensation for residuals of a right 
wrist disability, to include neurological impairment of the 
right hand.


CONCLUSIONS OF LAW

1.  The RO's rating decision in September 1995 denying 
reopening of the claim for service connection for a chronic 
low back disability is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

2.  As evidence received since the September 1995 rating 
decision is new and material, the criteria for reopening the 
claim for service connection for a back disorder are met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007). 

3.  The criteria for an effective date prior to September 1, 
2004, for an increased 10 percent evaluation for residuals of 
a right wrist injury are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.400 (2007).

4.  An earlier effective date of September 1, 2004, for 
service connection of right hand numbness and tingling as 
secondary to residuals of a right wrist disability, is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In view of the Board's favorable action regarding the 
petition to reopen the claim of service connection for a 
chronic low back disability, there is no prejudice to the 
veteran regarding the notification and development 
requirements relating to "new and material evidence" as 
articulated in Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Similarly, with respect to the claim for earlier effective 
date of service connection for right hand numbness, further 
discussion of the VCAA is not necessary.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the claim for an earlier effective date for 
the increased evaluation for residuals of a right wrist 
injury, the veteran must also be informed of how VA 
determines the assignment of evaluations and assigns 
effective dates.  Dingess, 19 Vet. App. 473.  

Although in this instance the October 2004 correspondence to 
the veteran did not address the assignment of effective 
dates, the lack of notice was not prejudicial.  The notice 
afforded the veteran was sufficient to provide a reasonable 
person all the information necessary to substantiate the 
claim.  The Board notes that the September 2005 statement of 
the case provided the regulations regarding effective dates 
applicable to the claim, and the veteran was allowed a 
sufficient period of time to respond, which he did in the 
November 2005 substantive appeal.  The claim was then 
readjudicated in a January 2008 supplemental statement of the 
case.  While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

VA additionally has a duty to assist the veteran in the 
development of the claims.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With respect to the claims decided here, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment and personnel records, 
as well as VA outpatient treatment records.  The veteran 
submitted multiple copies of private treatment records and 
summary reports and opinions from his treating doctors; VA 
has assisted in obtaining complete records where the veteran 
has submitted the appropriate authorizations.  He was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded a VA medical examination in 
October 2004, with an addendum dated in December 2004. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions that are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

Historically, service connection for a back disability was 
initially denied in an August 1983 rating decision on the 
grounds that although service treatment records showed 
complaints of low back pain in service, current examination 
showed no chronic back disability.  The veteran was notified 
of the rating decision but did not appeal.

In a September 1995 decision, the RO declined to reopen the 
previously denied claim, finding that continued complaints of 
backache after service did not relate to an unestablished 
fact or raise the reasonable possibility of substantiating 
the claim.  This decision was not appealed and became final 
in September 1996.

As the veteran did not appeal the September 1995 rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The current claim was received in December 2003.  Regarding 
petitions to reopen filed on or after August 29, 2001, as in 
this appeal, Title 38, Code of Federal Regulations, Section 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, "new and material evidence" can be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d 1356.  

Evidence of record at the time of the September 1995 decision 
consisted of service treatment records showing repeated 
treatment for complaints of low back pain and muscle strain; 
a July 1983 VA examination report showing no objective 
evidence of a chronic back disability; and, VA treatment 
reports from April to June 1995 showing continued subjective 
complaints of backache.  

Since September 1995, the veteran has submitted additional VA 
treatment records showing a current diagnosis of degenerative 
joint disease of the lumbar spine, and private medical 
records showing treatment for chronic low back problems and 
associated left sided sciatica.

The evidence received since September 1995 is new in that it 
has not been previously considered by agency decision makers, 
nor is it cumulative and redundant of evidence already of 
record.  It is material in that it relates to the 
unestablished fact of a current chronic disability.  The new 
evidence tends to corroborate the veteran's subjective 
complaints of ongoing low back pain.  Finally, in light of 
evidence of a current disability and documented in-service 
treatment, there is a reasonable possibility of 
substantiating the claim. 

The Board also notes that "new and material evidence" can 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability or injury, even when it would not 
be enough to convince the Board to grant the claim.  Hodge, 
155 F.3d 1356.

The Board accordingly finds that new and material evidence 
has been received to reopen the claim for service connection, 
and the veteran's appeal is granted to that extent.

This does not end the inquiry, as the underlying claim of 
service connection must also be considered.  This is 
discussed in the REMAND section, below.

Assignment of Effective Dates

As a general rule, the effective date of an award based on an 
original claim for compensation or a claim for increased 
evaluation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400.  

In the case of claims for increased evaluation, the effective 
date of an award is the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year of such 
showing.  Otherwise, the effective date is the date of 
receipt of the claim for increase.  38 C.F.R. § 3.400(o)(2).

Effective Date for Evaluation of Residuals of the Right Wrist 
Injury

The veteran submitted a claim for increased evaluation of his 
service connected right wrist disability that was received on 
September 1, 2004.  The veteran has presented no argument or 
allegation that he submitted an earlier claim for increased 
evaluation.  

The Board has reviewed the VA outpatient records to determine 
if the veteran sought treatment for his service connected 
disability, as such treatment may be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157(b)(1).  However, VA 
treatment records reveal no complaints of or treatment for 
the right wrist disability.  The veteran was treated in 
November 2003 for complaints of bilateral carpal tunnel 
syndrome, but the Board finds that this was not treatment for 
the service connected disability.  The record reflects the 
veteran made no complaint at that time of signs or symptoms 
attributable solely to the right wrist which could be 
reasonably construed as a claim for benefits.  The September 
1, 2004, correspondence therefore establishes the date of 
receipt of the claim for increased evaluation.

Further, a review of the medical evidence of record, to 
include VA treatment records and private treatment records 
and summaries, does not establish factual entitlement to an 
increased evaluation within one year of receipt of that 
claim.  While private and VA doctors do note the presence of 
bilateral carpal tunnel syndrome, the medical providers 
describe any impairment as being related to pain, numbness, 
tingling, or burning.  No provider refers to limitation of 
motion, which forms the basis for evaluation of the 
disability, nor is there any showing of arthritic changes 
which might support a factual finding of entitlement to the 
increased evaluation within one year prior to the receipt of 
the claim.

Because no factual entitlement to an increased evaluation is 
shown prior to receipt of the formal claim for increased 
evaluation, there is no legal basis for the assignment of an 
earlier effective date for that increase.

Effective Date for Service Connection for Right Hand Numbness 
and Tingling

The RO has assigned an effective date of October 19, 2004, 
for service connection for right hand numbness and tingling 
as secondary to the service connected right wrist disability.  
The basis for the assignment was a finding that this 
represented the earliest date on which it was shown that 
there were additional problems associated with the right 
wrist injury; it was the date of the VA contract examination.

The Board disagrees.  The veteran filed a claim for 
additional compensation benefits related to the right wrist 
on September 1, 2004.  While this clearly is a claim for 
increased evaluation of his already service connected 
disability, a required liberal reading of the claim must 
include a claim of entitlement to compensation for all 
current manifestations of that injury.  This includes any 
neurological impairment.  The Board notes that in describing 
his impairment, the veteran describes functional limitations 
not consistent with mere limitation of motion of the wrist, 
further supporting the finding that the September 1, 2004, 
claim included the additional neurological disability.

Consideration therefore turns to the date on which 
entitlement arose.  The veteran is competent to report on 
observable signs and symptom of disability; no specialized 
knowledge or training is required to describe pain or similar 
manifestations.  38 C.F.R. § 3.159(a)(2); Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  His allegations of impairment 
as of September 1, 2004, are therefore competent evidence of 
disability.  While it is true that a medical opinion relating 
the complaints to the service connected right wrist 
disability was not of record until December 2004 (not October 
19, 2004 as the RO has maintained), that opinion has 
retroactive effect.  Therefore, entitlement arose on the 
earliest date on which there is competent evidence of the 
neurological manifestations, which in this instance is at 
least September 1, 2004.

While the record does show possible neurological 
manifestations which could be attributed to the right wrist 
disability prior to September 2004, the Board need not 
consider such, as the date of receipt is controlling.  In 
this instance, the date of receipt of the claim is the later 
of the allowable dates in the case of original claims of 
service connection, and hence establishes the proper 
effective date.  


ORDER

Entitlement to an effective date earlier than September 1, 
2004, for residuals of a right wrist injury is denied.

Entitlement to an earlier effective date of September 1, 
2004, for right hand numbness and tingling, is granted.


REMAND

Remand is required with respect to the remaining issues for 
additional notice and development in compliance with the 
VCAA.

Initially, the Board notes that the Court has determined that 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores, supra

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra. 

Vazquez-Flores does not apply to initial rating claims, such 
as the initial rating for right hand numbness on appeal.  
However, the issue of evaluation for residuals of a right 
wrist injury on appeal is not an "initial rating" claim and 
Vasquez-Flores applies to that issue.

Here, the veteran's service-connected residuals of a right 
wrist injury are rated under Diagnostic Code 5215, which 
includes specific measurements of range of motion.  Formal 
notice of these criteria is required, as well as notification 
under Code 5214, which is also potentially applicable and 
contains specific criteria.

Additionally, VA examinations, to include medical opinions, 
are required with respect to the claims for service 
connection and increased evaluations.

Regarding the reopened claim of service connection for a 
chronic back disability, it is established that service 
records show treatment for low back complaints while on 
active duty.  Current medical evidence shows findings of 
degenerative change of the spine.  An examination is required 
to verify any current diagnosis and to obtain an opinion as 
to whether any current back disability is etiologically 
related to the in-service treatment.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006)

Similarly, a VA psychiatric examination is required with 
regard to the claim of service connection for depression.  
Service treatment records show an in-service diagnosis of 
depressive reaction and treatment for depression.  The 
veteran is currently diagnosed with a depressive disorder.  A 
medical opinion is required to determine is the current 
disability is related to the in-service treatment and 
diagnosis.  Id.

A psychiatric examination is also required in connection with 
the PTSD claim.  Although the response from the Center for 
Unit Records Research (CURR) does not exactly corroborate the 
allegation of the veteran that he witnessed the accidental 
shooting of a fellow soldier by a self-inflicted wound, it 
does show that a man in his training unit was killed in an 
accidental shooting in December 1977.  A second soldier died 
in a suicide the next month.  A private medical provider has 
diagnosed PTSD based on these events, although she appears to 
have combined them into a single incident.  The verified 
occurrence of a stressor event in service, combined with a 
current diagnosis of PTSD, requires further development.

Finally, VA joints and peripheral nerves examinations are 
required to clarify the findings of the October 2004 VA 
contract examination.  The contract examiner does not appear 
to have been able to review the veteran's medical records, 
and was unaware of the diagnosis of a bilateral carpal tunnel 
syndrome.  He describes impairment of both the left and right 
wrists, but does not indicate to what degree such impairment 
is related to the service connected right wrist injury as 
opposed to a nonservice connected bilateral condition.  
Although in the December 2004 addendum the doctor was asked 
to clarify his opinions, he was still not afforded an 
opportunity to review the evidence of record.  Further 
examination is required, in connection with a review of the 
claims file, to clearly identify all impairments of the right 
wrist and hand attributable to the service connected 
disability.

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO's letter should also invite the veteran to submit all 
evidence in his possession (not previously requested), and 
ensure that its notice to the veteran meets the requirements 
of the Court's recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  


Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to 
send to the veteran and his representative 
a letter requesting that he provide 
sufficient information, and, as necessary, 
signed authorization, to enable it to 
obtain any additional evidence that is 
pertinent to the claims on appeal.  The RO 
should explain the respective duties of VA 
and the claimant in obtaining evidence.  

The RO should specifically provide notice 
to the veteran as required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as Court precedent 
(including Vazquez-Flores v. Peake, as 
cited to above) of the elements required 
to establish entitlement to a higher 
evaluation for the service-connected right 
wrist injury and right hand numbness and 
tingling, to include notice of the 
evaluation criteria for Diagnostic Codes 
5215 and 5214.

The RO should ensure that its letter meets 
the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year period 
to respond, although VA may decide the 
claim within the one-year period.  

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, of the 
efforts that were made to obtain them, and 
describe the further action to be taken.  

3.  The RO should schedule the veteran for 
a VA spine examination.  The examiner 
should review the claims file in 
conjunction with the examination.  The 
examiner should state whether there is any 
current chronic disability of the spine 
diagnosed, and if so, whether it is at 
least as likely as not that such is 
related to in-service treatment for 
complaints of back pain.  The examiner 
should specifically comment on the role of 
the documented November 2003 work injury 
in any current disability.  A full and 
complete rationale for all opinions 
expressed is required.

4.  The RO should schedule the veteran for 
a VA initial PTSD/mental disorders 
examination.  The examiner should review 
the claims file in conjunction with the 
examination.  The examiner should diagnose 
any and all current psychiatric disorders 
and should provide an opinion whether it 
is at least as likely as not that any 
currently diagnosed psychiatric disorder 
is related to in-service psychiatric 
treatment or an in-service event.  A full 
and complete rationale is required for all 
opinions expressed.

5.  The RO should schedule the veteran for 
VA joints and peripheral nerves 
examinations.  The examiner should review 
the claims file in conjunction with the 
examination.  The examiner should describe 
all functional impairment of the right 
wrist, to include measurement of 
limitation of motion and muscular and 
sensory neurological manifestations, and 
should provide an opinion as to whether 
any current impairment of the right wrist 
is at least as likely as not related to 
the in-service injury.  The examiner 
should distinguish, to the extent 
possible, any impairment related to 
nonservice connected bilateral carpal 
tunnel syndrome; if right arm carpal 
tunnel syndrome is aggravated by the 
service connected injury, the examiner 
state the degree of aggravation over and 
above the natural progress of the carpal 
tunnel syndrome.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After accomplished the requested 
actions, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims on appeal in light of all pertinent 
evidence.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an SSOC 
that includes citation to and discussion 
of any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
J.H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


